DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on February 23, 2021, the rejections of claims 1-6 under 35 U.S.C. 102 as stated in the Office Action mailed on December 17, 2020 have been withdrawn.

Reason for Allowance
Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 7 recites forming a first organic layer and a first cathode on the first organic layer by vacuum evaporation or solution film formation on the first anode and the thin film transistor; forming an interlayer insulating layer by chemical vapor deposition on the first cathode; forming a second cathode and a second organic layer on the second cathode by vacuum evaporation on the interlayer insulating layer, and forming the second anode by vacuum sputtering.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 8-11 depend from claim 7, so they are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 26, 2021